                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                   No. 4:18-CV-138-BO

TRACEY W. HARPER, YOLANDA M.                  )
WILLIAMSON, and RAHMIR                        )
WILLIAMSON,                                   )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )                       ORDER
                                              )
                                              )
REGIONAL ACCEPTANCE                           )
GREENVILLE and BARBOUR-                       )
HEDRICK HONDA GREENVILLE,                     )
                                              )
       Defendants.                            )


       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge Robert B. Jones, Jr. [DE 15]. On October 22, 2018, Judge Jones

recommended that plaintiffs' complaint be dismissed. Id. No objections to the M&R have been

filed and the matter is ripe for review. For the reasons that follow, the M&R is ADOPTED.

                                        BACKGROUND

       In August 2018, plaintiffs filed pro se applications to proceed in forma pauperis under 28

U.S.C. § 1915. [DE 1]. Plaintiffs allege that defendant Regional Acceptance Greenville improperly

rescinded a car loan that caused them to lose money in connection with the purchase of a vehicle

from defendant Barbour-Hedrick Honda Greenville. [DE 1-1].

       In September 2018, Judge Jones entered an order granting plaintiffs Tracey Harper and

Rahmir Williamson's applications to    proc~ed    in for ma pauper is and directing plaintiff Yolanda

Williamson to file a missing page in her application. [DE 10]. In the same order, the Court directed

plaintiffs to particularize their complaints to specify which claims they are asserting against whom
and to include facts sufficient to establish subject-matter jurisdiction. Id. Judge Jones warned

plaintiffs that failure to comply with the order could result in dismissal of the complaint. Plaintiffs

have failed to file any response. On October 22, 2018, Judge Jones entered the instant

memorandum and recommendation (M&R), recommending that plaintiffs' complaint be dismissed

for failure to respond to the prior order and failure to establish a basis for subject-matter

jurisdiction. [DE 15].

                                           DISCUSSION

       A district court is required to review de novo those portions of an, M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.
                               {




Accordingly, the memorandum and recommendation is ADOPTED.

                                           CONCLUSION

       The memorandum and recommendation of Magistrate Judge Jones is ADOPTED.

Plaintiffs' complaint is DISMISSED.



        SO ORDERED, thisd_kday ofNovember, 2018.



                                              ~v.A~
                                               TRRENCEW:J30YLE i
                                               CHIEF UNITED STATES DISTRICT JUDGE


                                                  2
